Title: To Thomas Jefferson from George Jefferson, 2 April 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 2d. April 1805.
                  
                  Your favor of the 24th ultimo inclosing the manifest of your Tobacco I have received.
                  I have been endeavouring to make sale of the Tobacco, but as yet have not been able to do it at your limits; the most I am offered being 40/. on a credit of 120 days.—Impressions somewhat unfavorable with respect to the quality of your crop having been made on the minds of some persons who saw the duck’d Hhds, I thought it advisable to accede to the proposal of a Gentleman to open two hhds—on seeing which he declined taking it at your price; the Tobacco not being at all well assorted.—had some of the most indifferent even been burnt, I am confident that the remainder would have sold for as much as the whole will now command—but for that, there would be no necessity, as it might be stem’d (if the Overseer would take the trouble) by which mean there would be no loss sustained on that part, but a great gain in the remainder. On this subject however I believe I once before took the liberty of writing to you.
                  As you do not stand in immediate want of money, I think it will be best, notwithstanding what I have said, still to hold the Tobacco at the price you ask, as I think it rather probable than otherwise, that some advance in our Market may be expected.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               